DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
1.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 21 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent 11,317,235. Although the claims at issue are not identical, they are not patentably distinct from each other because claims in the present application are broader than those in U.S. Patent 11,317,235.
SN 16/297,663 (11,317,235)
SN 17/649,582
1. A method that provides binaural sound to a listener watching a feature length movie in a virtual reality (VR) movie theater with a head mounted display (HMD), the method comprising: displaying, with the HMD worn by the listener, the VR movie theater having VR seats and a VR movie screen where the listener sits in one of the VR seats to watch the feature length movie on the VR movie screen; tracking, with the HMD worn by the listener, head orientations of the listener with respect to the VR movie screen while the listener watches the feature length movie on the VR movie screen; selecting, with the HMD worn by the listener, head-related transfer functions (HRTFs) based on the head orientations of the listener with respect to the VR movie screen while the listener watches the feature length movie on the VR movie screen; processing, with one or more processors in the HMD worn by the listener, sound of the feature length movie with the HRTFs so the sound externally localizes to the listener as the binaural sound with a sound localization point (SLP) in empty space on the VR movie screen; receiving, from the listener, selection of a character in the feature length movie; and providing, with the HMD, the feature length movie to the listener with the binaural sound so the listener hears the sound as if the listener were the character selected in the feature length movie.
21. A method that provides binaural sound to a listener watching a movie in virtual reality (VR) with a head mounted display (HMD), the method comprising: displaying, with the HMD worn by the listener, the movie in VR to the listener with the listener appearing as a character in the movie in VR; tracking, with the HMD worn by the listener, head orientations of the listener while the listener watches the movie in VR; selecting, by the HMD worn by the listener, head-related transfer functions (HRTFs) based on the head orientations of the listener while the listener watches the movie in VR; processing, with one or more processors in the HMD worn by the listener, sound of the movie in VR with the HRTFs so the sound externally localizes to the listener as the binaural sound with a sound localization point (SLP) in empty space that occurs in the movie in VR; and providing, with the HMD, the movie in VR to the listener with the binaural sound so the listener hears the sound as if the listener were the character in the movie in VR.



Claim 23 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent 11,317,235. Although the claims at issue are not identical, they are not patentably distinct from each other because claims in the present application are broader than those in U.S. Patent 11,317,235.
SN 16/297,663 (11,317,235)
SN 17/649,582
3. The method of claim 1 further comprising: changing, during the feature length movie, an audial point-of-view of the sound provided to the listener by changing the sound from the binaural sound with the SLP in empty space on the VR movie screen to stereo sound with a SLP inside a head of the listener.
23. The method of claim 21 further comprising: changing, during the movie in VR, an audial point-of-view of the sound provided to the listener by changing the sound from the binaural sound with the SLP in empty space that occurs in the movie in VR to stereo sound with a SLP that occurs inside a head of the listener.



Claim 24 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent 11,317,235. Although the claims at issue are not identical, they are not patentably distinct from each other because claims in the present application are broader than those in U.S. Patent 11,317,235.
SN 16/297,663 (11,317,235)
SN 17/649,582
4. The method of claim 1 further comprising: providing, with the HMD and to the listener, different locations in the feature length movie that the listener can select to hear the sound as audial points-of-view with different SLPs that localize as the binaural sound.
24. The method of claim 21 further comprising: providing, with the HMD and to the listener, different locations in the movie in VR that the listener can select to hear the sound as audial points-of-view with different SLPs that localize as the binaural sound.






Claim 25 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent 11,317,235. Although the claims at issue are not identical, they are not patentably distinct from each other because claims in the present application are broader than those in U.S. Patent 11,317,235.
SN 16/297,663 (11,317,235)
SN 17/649,582
5. The method of claim 1 further comprising: displaying, with the HMD, a visual indication on the character in the feature length movie to indicate to the listener that the character is currently selected as an audial viewpoint for the sound.
25. The method of claim 21 further comprising: displaying, with the HMD, a visual indication on the character in the movie in VR to indicate to the listener that the character is currently selected as an audial viewpoint for the sound.



Claim 28 rejected on the ground of nonstatutory double patenting as being unpatentable over claim  6 of U.S. Patent 11,317,235. Although the claims at issue are not identical, they are not patentably distinct from each other because claims in the present application are broader than those in U.S. Patent 11,317,235.
SN 16/297,663 (11,317,235)
SN 17/649,582
6. A non-transitory computer-readable storage medium that stores instructions that one or more electronic devices execute as a method that provides three-dimensional (3D) sound to a listener watching a movie in a virtual reality (VR) movie theater while wearing a head mounted display (HMD), the method comprising: displaying, with the HMD worn by the listener, the listener in the VR movie theater seated at a VR seat to watch the movie on a VR movie screen; tracking head orientations of the listener with respect to the VR movie screen while the listener watches the movie on the VR movie screen; selecting different pairs of head-related transfer functions (HRTFs) as the head orientations of the listener change while the listener watches the movie on the VR movie screen; processing sound of the movie with the different pairs of HRTFs so the sound continues to externally localize to the listener as the 3D sound with a sound localization point (SLP) in empty space on the VR movie screen while the head orientations of the listener change; and providing, with the HMD, the 3D sound to the listener from a point-of-view of a character in the movie such that the listener hears the 3D sound at relative locations where the character hears the sound.
28. (new) A method that provides three-dimensional (3D) sound to a listener watching a virtual reality (VR) movie while wearing a head mounted display (HMD), the method comprising: 3displaying, with the HMD worn by the listener, the VR movie in which the listener appears as a character that moves in the VR movie; tracking head orientations of the listener while the listener watches the VR movie in which the listener appears as the character in the VR movie; selecting different pairs of head-related transfer functions (HRTFs) as the head orientations of the listener change while the listener watches the VR movie; processing sound of the VR movie with the different pairs of HRTFs so the sound continues to externally localize to the listener as the 3D sound with a sound localization point (SLP) in empty space at locations in the VR movie while the listener watches the VR movie in which the listener appears as the character in the VR movie; and providing, with the HMD, the 3D sound to the listener from a point-of-view of the character in the VR movie such that the listener hears the 3D sound at relative locations where the character hears the sound as if the listener were the character in the VR movie.




Claim 29 rejected on the ground of nonstatutory double patenting as being unpatentable over claim  7 of U.S. Patent 11,317,235. Although the claims at issue are not identical, they are not patentably distinct from each other because claims in the present application are broader than those in U.S. Patent 11,317,235.
SN 16/297,663 (11,317,235)
SN 17/649,582
7. The non-transitory computer-readable storage medium of claim 6 further comprising: processing the sound of the movie to externally localize to the listener as the 3D sound that originates from a location of a character in the movie as the character moves across the VR movie screen, wherein the SLP follows movement of the character as the location of the character moves across the VR movie screen.
29. The method of claim 28 further comprising: processing the sound of the VR movie to externally localize to the listener as the 3D sound that originates from a fixed location within the VR movie as the character moves within the VR movie such that the 3D sound continues to originate from the fixed location in the VR movie as the character moves to different locations with respect to the fixed location in the VR movie.




Claim 31 rejected on the ground of nonstatutory double patenting as being unpatentable over claim  9 of U.S. Patent 11,317,235. Although the claims at issue are not identical, they are not patentably distinct from each other because claims in the present application are broader than those in U.S. Patent 11,317,235.
SN 16/297,663 (11,317,235)
SN 17/649,582
9. The non-transitory computer-readable storage medium of claim 6 further comprising: enabling the listener to be immersed in a space of the movie by processing the sound from the movie so SLPs of the sound occur at locations in empty space around a head of the listener as if the listener were at a location in a scene of the movie.
31. The method of claim 28 further comprising: providing, through speakers in the HMD, the 3D sound to the listener from a plurality of different locations in empty space that occur around a head of the listener so the listener hears the 3D sound at the different locations as if the listener were the character in the VR movie.



Claim 32 rejected on the ground of nonstatutory double patenting as being unpatentable over claim  10 of U.S. Patent 11,317,235. Although the claims at issue are not identical, they are not patentably distinct from each other because claims in the present application are broader than those in U.S. Patent 11,317,235.
SN 16/297,663 (11,317,235)
SN 17/649,582
10. The non-transitory computer-readable storage medium of claim 6 further comprising: tracking the head orientations of the listener with respect to an image of a character that appears in the movie; and processing the sound of the movie so the SLP of the sound follows the image of the character as the image of the character moves across the VR movie screen.
32. The method of claim 28 further comprising: tracking the head orientations of the listener with respect to a virtual image of a character that appears in the VR movie; and processing the sound of the VR movie so the SLP of the 3D sound continues to originate from the virtual image of the character as the virtual image of the character moves to different locations in the VR movie.



Claim 33 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent 11,317,235. Although the claims at issue are not identical, they are not patentably distinct from each other because claims in the present application are broader than those in U.S. Patent 11,317,235.
SN 16/297,663 (11,317,235)
SN 17/649,582
11. The non-transitory computer-readable storage medium of claim 6 further comprising: processing the sound such that a first sound externally localizes as the 3D sound with a first SLP in empty space at a first location on the VR movie screen and such that a second sound externally localizes as the 3D sound with a second SLP in empty space at a second location behind a head of the listener.
33. The method of claim 28 further comprising: processing the sound such that a first sound externally localizes as the 3D sound with a first SLP in empty space at a first location in the VR movie that is in front of a head of the listener and such that a second sound externally localizes as the 3D sound with a second SLP in empty space at a second location in the VR movie that is behind the head of the listener.



Claim 34 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent 11,317,235. Although the claims at issue are not identical, they are not patentably distinct from each other because claims in the present application are broader than those in U.S. Patent 11,317,235.
SN 16/297,663 (11,317,235)
SN 17/649,582
12. The non-transitory computer-readable storage medium of claim 6 further comprising: processing the sound of the movie with the different pairs of HRTFs so the sound externally localizes behind a head of the listener while the listener views the VR movie screen located in front of the head of the listener.
34. The method of claim 28 further comprising: processing the sound of the VR movie with the different pairs of HRTFs so the 3D sound externally localizes to originate from behind a head of the listener when the sound of the VR movie occurs behind a head of the character in the VR movie.




Claim 35 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent 11,317,235. Although the claims at issue are not identical, they are not patentably distinct from each other because claims in the present application are broader than those in U.S. Patent 11,317,235.
SN 16/297,663 (11,317,235)
SN 17/649,582
13. A head mounted display (HMD) that provides binaural sound to a listener watching a movie in a virtual reality (VR) movie theater, the HMD comprising: a memory that stores instructions and a feature length movie; a display that displays the VR movie theater with the listener seated in a VR seat to watch the feature length movie on a VR movie screen; head tracking that tracks head orientations of the listener with respect to the VR movie screen; and a processor that executes the instructions to process sound of the feature length movie with the different head-related transfer functions (HRTFs) so the sound continues to externally localize to the listener as the binaural sound with a sound localization point (SLP) in empty space on the VR movie screen while the head orientations of the listener change, wherein the processor further executes the instructions to process the sound of the feature length movie so the listener hears the sound from a point-of-view of a character in the feature length movie as if the listener were at locations of the character in the feature length movie as the character moves about in scenes in the feature length movie.
35. A head mounted display (HMD) that provides binaural sound to a listener watching a virtual reality (VR) movie, the HMD comprising: a memory that stores instructions; a display that displays the VR movie in which the listener is displayed as a character in the VR movie; 5head tracking that tracks head orientations of the listener while the listener watches the VR movie; and a processor that executes the instructions to process sound of the VR movie with the different head-related transfer functions (HRTFs) so the sound continues to externally localize to the listener as the binaural sound with a sound localization point (SLP) in empty space in the VR movie while the head orientations of the listener change, wherein the processor further executes the instructions to process the sound of the VR movie so the listener hears the sound from a point-of-view of the character in the VR movie as if the listener were at locations of the character in the VR movie as the character moves about in scenes in the VR movie.




Claim 36 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent 11,317,235. Although the claims at issue are not identical, they are not patentably distinct from each other because claims in the present application are broader than those in U.S. Patent 11,317,235.
SN 16/297,663 (11,317,235)
SN 17/649,582
14. The HMD of claim 13 wherein the processor further executes the instructions to determine a distance from the VR seat where the listener is seated to a character displayed on the VR movie screen, and to adjust a loudness of a voice of the character based on the distance.
36. The HMD of claim 35, wherein the processor further executes the instructions to determine a distance from where the listener is located in the VR movie as the character to the SLP in order to adjust a loudness of the sound emanating from the SLP based on the distance.



Claim 37 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent 11,317,235. Although the claims at issue are not identical, they are not patentably distinct from each other because claims in the present application are broader than those in U.S. Patent 11,317,235.
SN 16/297,663 (11,317,235)
SN 17/649,582
15. The HMD of claim 13 wherein the processor further executes the instructions to display a list of different characters in the feature length movie that are available as audial points-of-view such that when the listener selects one of the different characters then the listener hears the sound from a point-of-view of the one of the different characters that the listener selected.
37. The HMD of claim 35, wherein the processor further executes the instructions to display a list of different characters in the VR movie that are available as audial points-of-view such that when the listener selects one of the different characters then the listener hears the sound from a point-of-view of the one of the different characters that the listener selected.



Claim 39 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent 11,317,235. Although the claims at issue are not identical, they are not patentably distinct from each other because claims in the present application are broader than those in U.S. Patent 11,317,235.
SN 16/297,663 (11,317,235)
SN 17/649,582
16. The HMD of claim 13 wherein the processor further executes the instructions to determine an angle from the VR seat where the listener is seated to the VR movie screen and to select, based on the angle and the head orientations, the different HRTFs so the sound externally localizes as the binaural sound in empty space at the VR movie screen.
39.  The HMD of claim 35, wherein the processor further executes the instructions to determine an angle from the character that is the listener to the SLP and to select, based on the angle and the head orientations, the different 6HRTFs so the sound externally localizes as the binaural sound in empty space at SLP while the character moves in the VR movie.



Claim 40 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent 11,317,235. Although the claims at issue are not identical, they are not patentably distinct from each other because claims in the present application are broader than those in U.S. Patent 11,317,235.
SN 16/297,663 (11,317,235)
SN 17/649,582
17. The HMD of claim 13 wherein the processor further executes the instructions to distinguish a voice of a narrator in the feature length movie from a voice of a character in the feature length movie by providing the voice of the narrator in stereo sound that internally localizes inside a head of the listener and the voice of the character as the 3D sound that externally localizes outside the head of the listener.
40. The HMD of claim 35, wherein the processor further executes the instructions to distinguish a voice of a narrator in the VR movie from a voice of a character in the movie by providing the voice of the narrator in stereo sound that internally localizes inside a head of the listener and the voice of the character as the 3D sound that externally localizes outside the head of the listener.



Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
3.	Claims 21, 28 are rejected under 35 U.S.C. 103 as being unpatentable over Li (9,396,588) in view of Thagadur Shivappa (US 2017/0295446) in further view of Marks et al. (US 2017/0269685, US Provisional 62/309,882).
	Regarding claim 21, Li teaches a method that provides binaural sound to a listener watching a movie in virtual reality (VR) with a head mounted display (HMD), the method comprising: displaying, with the HMD worn by the listener (see fig. 15-16, col. 22, line 11-col. 23, line 43. A user has a HMD which provides the user with a virtual world. The virtual world would include a virtual movie theater in which the user can see a virtual screen wherein an image (movie) can be displayed. The images on the virtual screen would be characters that are displayed.).
Li do not disclose the movie in VR to the listener with the listener appearing as a character in the movie in VR; tracking, with the HMD worn by the listener, head orientations of the listener while the listener watches the movie in VR; selecting, by the HMD worn by the listener, head-related transfer functions (HRTFs) based on the head orientations of the listener while the listener watches the movie in VR; and processing, with one or more processors in the HMD worn by the listener, sound of the movie in VR with the HRTFs so the sound externally localizes to the listener as the binaural sound with a sound localization point (SLP) in empty space occurs in the movie in VR; providing, with the HMD, the movie in VR to the listener with the binaural sound so the listener hears the sound as if the listener were the character in the movie in VR.
	Thagadur teaches tracking, with the HMD worn by the listener, head orientations of the listener while the listener watches the movie in VR (see ¶ 0020, 0022, 0027-0028, 0036. The user with the HMD has the movement tracked in correlation with character on the virtual screen. The sound source would be a character of the movie on the virtual screen. Thus the movement of the HMD to the character location or position with provide sound source that is right in front of the user wearing the HMD.);
selecting, by the HMD worn by the listener, head-related transfer functions (HRTFs) based on the head orientations of the listener while the listener watches the movie in VR (see ¶ 0020, 0022, 0027-0028, 0036. The virtual movie theater provides a virtual screen that would be displayed to a user wearing the HMD. The character is in the virtual world thus the character or sound object is not a tangible object in which can be touched by a user but a virtual object that is seen on the display of the HMD. The system is able to track the movement of the user wearing the HMD to a sound source at a location on the virtual screen. Thus the sound localization would be wherein the system is able to focus the sound pertaining to a character or object in the virtual world based on the movement or direction as to the character or object the user is focusing on. Thus the user wearing the HMD can move (change) positions (head positions) and focus on an object that is in front of the user. Thus the sound would change based on the user focus position. Thus being obvious to track a character moving from one point on a screen to another. The focus of the user on the object would provide sound of the character being tracked. Therefore the sound source could be a character in a movie in the virtual environment in which is shown on the display of the HMD.);
processing, with one or more processors in the HMD worn by the listener, sound of the movie in VR with the HRTFs so the sound externally localizes to the listener as the binaural sound with a sound localization point (SLP) in empty space occurs in the movie in VR (see ¶ 0020, 0022, 0027-0028, 0036. The virtual movie theater provides a virtual screen that would be displayed to a user wearing the HMD. The character is in the virtual world thus the character or sound object is not a tangible object in which can be touched by a user but a virtual object that is seen on the display of the HMD. The system is able to track the movement of the user wearing the HMD to a sound source at a location on the virtual screen. Thus the sound localization would be wherein the system is able to focus the sound pertaining to a character or object in the virtual world based on the movement or direction as to the character or object the user is focusing on. Thus the user wearing the HMD can move (change) positions (head positions) and focus on an object that is in front of the user. Thus the sound would change based on the user focus position. Thus being obvious to track a character moving from one point on a screen to another. The focus of the user on the object would provide sound of the character being tracked. Therefore the sound source could be a character in a movie in the virtual environment in which is shown on the display of the HMD. Thus the character can be tracked on the screen and the sound emanating from the character which the user wearing the HMD would hear that character specifically based on the user (HMD) head position and movement.).
Thus the combination of Thagadur to Li  would provide the tracking and sound orientation based on the sound object being tracked and focused on. Thus the system in the virtual world of Li would be able to provide sound source location based on movement and position of the HMD in Thagadur.  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Li to incorporate tracking an object in the virtual environment (virtual screen) in which the sound would be emanating from the object in correlation to the head movement and position in order to focus on the sound source (character). The modification would provide the sound source of the character being looked at on the virtual screen in the virtual movie theater by a user wearing the HMD. The user can move his/her head to the location of the object or character of the sound source on the screen. The system would track the movement of the HMD in order to provide focused sound to the object on the screen. The sound of the character based on the point of view of the user would have the sound emanating from that direction and location. 
Mark teaches the movie in VR to the listener with the listener appearing as a character in the movie in VR; providing, with the HMD, the movie in VR to the listener with the binaural sound so the listener hears the sound as if the listener were the character in the movie in VR (see ¶ 0063-0064, 0099, 0107, 0112-0113. Marks disclose a system which permits a user wearing the HMD to see and listen in a first person point of view, thus the sound being generated within the VR will be relative to the position of the HMD player. Thus the system permits the user to hear like they were in the actual scene. The HMD user sees the scene in a movie and the objects in a scene having sound. The user wearing the HMD user focuses on the object in the scene which permits the user to hear sound in relation to the object in that scene.). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Li, Thagadur to incorporate HMD system to permit the user to feel like they were part of the scene in a movie. The medication would provide a user the ability to hear the movie like they are part of the scene.


Regarding claim 28, Li teaches a method that provides three-dimensional (3D) sound to a listener watching a movie in a virtual 3reality (VR) movie while wearing a head mounted display (HMD), the method comprising: displaying, with the HMD worn by the listener (see fig. 15-16, col. 22, line 11-col. 23, line 43. A user has a HMD which provides the user with a virtual world. The virtual world would include a virtual movie theater in which the user can see a virtual screen wherein an image (movie) can be displayed. The images on the virtual screen would be characters that are displayed.).
	Li do not disclose the VR movie in which the listener  appears as a character that moves in the VR movie; tracking head orientations of the listener while the listener watches the VR movie which the listener appears as the character in the VR movie; selecting different pairs of head-related transfer functions (HRTFs) as the head orientations of the listener change while the listener watches the VR movie; and processing sound of the VR movie with different pairs of HRTFs so the sound continues to externally localizes to the listener as the 3D sound with a sound localization point (SLP) in empty space at locations in the VR movie while the listener watches the VR movie in the which the listener appears as the character in the VR movie; providing, with the HMD, 3D sound to the listener from a point-of-view of the character in the VR movie such that the listener hears the 3D sound at relative locations where the character hears the sound as if the listener were the character in the VR movie.
	Thagadur teaches tracking head orientations of the listener while the listener watches the VR movie (see ¶ 0020, 0022, 0027-0028, 0036. The user with the HMD has the movement tracked in correlation with character on the virtual screen. The sound source would be a character of the movie on the virtual screen. Thus the movement of the HMD to the character location or position with provide sound source that is right in front of the user wearing the HMD.); selecting different pairs of head-related transfer functions (HRTFs) as the head orientations of the listener change while the listener watches the VR movie (see ¶ 0020, 0022, 0027-0028, 0034, 0036. The virtual movie theater provides a virtual screen that would be displayed to a user wearing the HMD. The character is in the virtual world thus the character or sound object is not a tangible object in which can be touched by a user but a virtual object that is seen on the display of the HMD. The system is able to track the movement of the user wearing the HMD to a sound source at a location on the virtual screen. Thus the sound localization would be wherein the system is able to focus the sound pertaining to a character or object in the virtual world based on the movement or direction as to the character or object the user is focusing on. Thus the user wearing the HMD can move (change) positions (head positions) and focus on an object that is in front of the user. Thus the sound would change based on the user focus position. Thus being obvious to track a character moving from one point on a screen to another. The focus of the user on the object would provide sound of the character being tracked. Therefore the sound source could be a character in a movie in the virtual environment in which is shown on the display of the HMD.);
processing sound of the VR movie with different pairs of HRTFs so the sound continues to externally localizes to the listener as the 3D sound with a sound localization point (SLP) in empty space at locations in the VR movie while the listener watches the VR movie (see ¶ 0020, 0022, 0027-0028, 0034 0036. The virtual movie theater provides a virtual screen that would be displayed to a user wearing the HMD. The character is in the virtual world thus the character or sound object is not a tangible object in which can be touched by a user but a virtual object that is seen on the display of the HMD. The system is able to track the movement of the user wearing the HMD to a sound source at a location on the virtual screen. Thus the sound localization would be wherein the system is able to focus the sound pertaining to a character or object in the virtual world based on the movement or direction as to the character or object the user is focusing on. Thus the user wearing the HMD can move (change) positions (head positions) and focus on an object that is in front of the user. Thus the sound would change based on the user focus position. Thus being obvious to track a character moving from one point on a screen to another. The focus of the user on the object would provide sound of the character being tracked. Therefore the sound source could be a character in a movie in the virtual environment in which is shown on the display of the HMD. Thus the character can be tracked on the screen and the sound emanating from the character which the user wearing the HMD would hear that character specifically based on the user (HMD) head position and movement.).
Thus the combination of Thagadur to Li would provide the tracking and sound orientation based on the sound object being tracked and focused on. Thus the system in the virtual world of Li would be able to provide sound source location based on movement and position of the HMD in Thagadur.  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Li to incorporate tracking an object in the virtual environment (virtual screen) in which the sound would be emanating from the object in correlation to the head movement and position in order to focus on the sound source (character). The modification would provide the sound source of the character being looked at on the virtual screen in the virtual movie theater by a user wearing the HMD. The user can move his/her head to the location of the object or character of the sound source on the screen. The system would track the movement of the HMD in order to provide focused sound to the object on the screen. The sound of the character based on the point of view of the user would have the sound emanating from that direction and location. 
Mark teaches the VR movie in which the listener  appears as a character that moves in the VR movie; providing, with the HMD, 3D sound to the listener from a point-of-view of the character in the VR movie such that the listener hears the 3D sound at relative locations where the character hears the sound as if the listener were the character in the VR movie (see ¶ 0063-0064, 0099, 0107, 0112-0113. Marks disclose a system which permits a user wearing the HMD to see and listen in a first person point of view, thus the sound being generated within the VR will be relative to the position of the HMD player. Thus the system permits the user to hear like they were in the actual scene. The HMD user sees the scene in a movie and the objects in a scene having sound. The user wearing the HMD user focuses on the object in the scene which permits the user to hear sound in relation to the object in that scene.). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Li, Thagadur to incorporate HMD system to permit the user to feel like they were part of the scene in a movie. The medication would provide a user the ability to hear the movie like they are part of the scene.


4.	Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Li (9,396,588) in view of Thagadur Shivappa (US 2017/0295446) in further view of Marks et al. (US 2017/0269685, US Provisional 62/309,882) in further view of Kim et al. (US 2015/0138224).
	Regarding claim 35, Li teaches a head mounted display (HMD) that provides binaural sound to a listener watching a virtual reality (VR) movie, the HMD comprising:
a display that displays the VR movie in which the listener is displayed as a character in the VR movie (see fig. 15-16, col. 22, line 11-col. 23, line 43. A user has a HMD which provides the user with a virtual world. The virtual world would include a virtual movie theater in which the user can see a virtual screen wherein an image (movie) can be displayed. The images on the virtual screen would be characters that are displayed.).	 
	Li do not disclose listener is displayed as a character in the VR movie; a memory that stores instructions; head tracking that tracks head orientations of the listener while the listener watches the VR movie; and a processor that executes the instructions to process sound of the VR movie with the different head-related transfer functions (HRTFs) so the sound continues to externally localize to the listener as the binaural sound with a sound localization point (SLP) in empty space in the VR movie while the head orientations of the listener change; wherein the processor further executes the instructions to process the sound of the VR movie so the listener hears the sound from a point-of-view of the character in the VR movie as if the listener were at locations of the character moves about in the scene in the VR movie. 
Kim teaches a memory that stores instructions (see fig. 2, ¶ 0075, 0210. The HMD has memory that stores movies (digital video) and instructions.).
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Li to incorporate HMD with memory to store instructions. The modification would provide a HMD user with a virtual movie via the HMD devices in order to be immersed the VR world. 
	Thagadur teaches head tracking that tracks head orientations of the listener with respect to the VR movie screen (see ¶ 0020, 0022, 0027-0028, 0036. The user with the HMD has the movement tracked in correlation with character on the virtual screen. The sound source would be a character of the movie on the virtual screen. Thus the movement of the HMD to the character location or position with provide sound source that is right in front of the user wearing the HMD.);
a processor that executes the instructions to process sound of the feature length movie with the different head-related transfer functions (HRTFs) so the sound continues to externally localize to the listener as the binaural sound with a sound localization point (SLP) in empty space on the VR movie screen while the head orientations of the listener change (see ¶ 0020, 0022, 0027-0028, 0036. The virtual movie theater provides a virtual screen that would be displayed to a user wearing the HMD. The character is in the virtual world thus the character or sound object is not a tangible object in which can be touched by a user but a virtual object that is seen on the display of the HMD. The system is able to track the movement of the user wearing the HMD to a sound source at a location on the virtual screen. Thus the sound localization would be wherein the system is able to focus the sound pertaining to a character or object in the virtual world based on the movement or direction as to the character or object the user is focusing on. Thus the user wearing the HMD can move (change) positions (head positions) and focus on an object that is in front of the user. Thus the sound would change based on the user focus position. Thus being obvious to track a character moving from one point on a screen to another. The focus of the user on the object would provide sound of the character being tracked. Therefore the sound source could be a character in a movie in the virtual environment in which is shown on the display of the HMD.);
Thus the combination of Thagadur to Li and Kim would provide the tracking and sound orientation based on the sound object being tracked and focused on. Thus the system in the virtual world of Li and Kim would be able to provide sound source location based on movement and position of the HMD in Thagadur.  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Li and Kim to incorporate tracking an object in the virtual environment (virtual screen) in which the sound would be emanating from the object in correlation to the head movement and position in order to focus on the sound source (character). The modification would provide the sound source of the character being looked at on the virtual screen in the virtual movie theater by a user wearing the HMD. The user can move his/her head to the location of the object or character of the sound source on the screen. The system would track the movement of the HMD in order to provide focused sound to the object on the screen. The sound of the character based on the point of view of the user would have the sound emanating from that direction and location. 
Mark teaches the VR movie in which the listener  appears as a character that moves in the VR movie; wherein the processor further executes the instructions to process the sound of the VR movie so the listener hears the sound from a point-of-view of the character in the VR movie as if the listener were at locations of the character moves about in the scene in the VR movie (see ¶ 0063-0064, 0099, 0107, 0112-0113. Marks disclose a system which permits a user wearing the HMD to see and listen in a first person point of view, thus the sound being generated within the VR will be relative to the position of the HMD player. Thus the system permits the user to hear like they were in the actual scene. The HMD user sees the scene in a movie and the objects in a scene having sound. The user wearing the HMD user focuses on the object in the scene which permits the user to hear sound in relation to the object in that scene.). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Li, Thagadur and Kim to incorporate HMD system to permit the user to feel like they were part of the scene in a movie. The medication would provide a user the ability to hear the movie like they are part of the scene.

5.	Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Li (9,396,588) in view of Thagadur Shivappa (US 2017/0295446) in further view of Marks et al. (US 2017/0269685, US Provisional 62/309,882) in further view of Antonellis et al. (US 2012/0062700).
Regarding claim 22, LI does not teach the method of claim 21 further comprising: tracking the head orientations with respect to one or more other characters appearing in the movie in VR; and changing the HRTFs being processed with the sound so the binaural sound originates from the one or more other characters appearing in the movie while the listener appearing as the character in the movie in VR moves.
Thagadur teaches tracking the head orientations with respect to one or more other characters appearing in the movie in VR (see ¶ 0020, 0022, 0027-0028, 0036. The user with the HMD has the movement tracked in correlation with character on the virtual screen. The sound source would be a character of the movie on the virtual screen. Thus the movement of the HMD to the character location or position with provide sound source that is right in front of the user wearing the HMD.); changing the HRTFs being processed with the sound so the binaural sound originates from the one or more other characters appearing in the movie (see ¶ 0020, 0022, 0027-0028, 0036. The user with the HMD has the movement tracked in correlation with character on the virtual screen. The sound source would be a character of the movie on the virtual screen. Thus the movement of the HMD to the character location or position with provide sound source that is right in front of the user wearing the HMD. The virtual movie theater provides a virtual screen that would be displayed to a user wearing the HMD. The character is in the virtual world thus the character or sound object is not a tangible object in which can be touched by a user but a virtual object that is seen on the display of the HMD. The system is able to track the movement of the user wearing the HMD to a sound source at a location on the virtual screen. Thus the sound localization would be wherein the system is able to focus the sound pertaining to a character or object in the virtual world based on the movement or direction as to the character or object the user is focusing on. Thus the user wearing the HMD can move (change) positions (head positions) and focus on an object that is in front of the user. Thus the sound would change based on the user focus position. Thus being obvious to track a character moving from one point on a screen to another. The focus of the user on the object would provide sound of the character being tracked. Therefore the sound source could be a character in a movie in the virtual environment in which is shown on the display of the HMD.);
Thus the combination of Thagadur to Li would provide the tracking and sound orientation based on the sound object being tracked and focused on. Thus the system in the virtual world of Li would be able to provide sound source location based on movement and position of the HMD in Thagadur.  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Li to incorporate tracking an object in the virtual environment (virtual screen) in which the sound would be emanating from the object in correlation to the head movement and position in order to focus on the sound source (character). The modification would provide the sound source of the character being looked at on the virtual screen in the virtual movie theater by a user wearing the HMD. The user can move his/her head to the location of the object or character of the sound source on the screen. The system would track the movement of the HMD in order to provide focused sound to the object on the screen. The sound of the character based on the point of view of the user would have the sound emanating from that direction and location.
Mark teaches while the listener appearing as the character in the movie in VR moves (see ¶ 0063-0064, 0099, 0107, 0112-0113. Marks disclose a system which permits a user wearing the HMD to see and listen in a first person point of view, thus the sound being generated within the VR will be relative to the position of the HMD player. Thus the system permits the user to hear like they were in the actual scene. The HMD user sees the scene in a movie and the objects in a scene having sound. The user wearing the HMD user focuses on the object in the scene which permits the user to hear sound in relation to the object in that scene.). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Li, Thagadur to incorporate HMD system to permit the user to feel like they were part of the scene in a movie. The medication would provide a user the ability to hear the movie like they are part of the scene.
 Antonellis discloses wherein multiple objects are on the movie screen and the sound could be heard from each of the objects (see fig. 2, 3-4, ¶ 0028, 0039-0040, 0042-0045. The movie which can be virtual could have characters on screen in which move about in a scene. Characters on the screen can be in different locations in which the sound emanating from the characters would be heard from the characters location on screen.).
The combination of Antonellis to Li, Marks and Thagadur would teach the multiple sound locations that is in empty space at locations on the screen in order to provide sound based on the location of the character on screen.
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Li, Marks and Thagadur to incorporate providing multiple sound locations on screen in association with multiple objects on the movie screen. The modification would provide the listener with audio of an object that is in VR empty space on the VR screen.  




6.	Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Li (9,396,588) in view of Thagadur Shivappa (US 2017/0295446) in further view of Marks et al. (US 2017/0269685, US Provisional 62/309,882) in further view of Antonellis et al. (US 2012/0062700) in further view of Sung (US 2012/0207308).
	Regarding claim 23, Li and Marks do not teach the method of claim 21 further comprising:  2changing, during the movie in VR, an audial point-of-view of the sound provided to the listener by changing the sound from the binaural sound with the SLP in empty space that occurs in the movie in the VR to stereo sound with a SLP that occurs inside a head of the listener.
Thagadur teaches changing, during the movie in VR, an audial point-of-view of the sound provided to the listener by changing the sound from the binaural sound with the SLP in empty space that occurs in the movie in the VR to stereo sound with a SLP that occurs inside a head of the listener (see ¶ 0020, 0022, 0027-0028, 0036. The user with the HMD has the movement tracked in correlation with character on the virtual screen. The sound source would be a character of the movie on the virtual screen. Thus the movement of the HMD to the character location or position with provide sound source that is right in front of the user wearing the HMD. The virtual movie theater provides a virtual screen that would be displayed to a user wearing the HMD. The character is in the virtual world thus the character or sound object is not a tangible object in which can be touched by a user but a virtual object that is seen on the display of the HMD. The system is able to track the movement of the user wearing the HMD to a sound source at a location on the virtual screen. Thus the sound localization would be wherein the system is able to focus the sound pertaining to a character or object in the virtual world based on the movement or direction as to the character or object the user is focusing on. Thus the user wearing the HMD can move (change) positions (head positions) and focus on an object that is in front of the user. Thus the sound would change based on the user focus position. Thus being obvious to track a character moving from one point on a screen to another. The focus of the user on the object would provide sound of the character being tracked. Therefore the sound source could be a character in a movie in the virtual environment in which is shown on the display of the HMD.);
Thus the combination of Thagadur to Li and Marks would provide the tracking and sound orientation based on the sound object being tracked and focused on. Thus the system in the virtual world of Li and Marks would be able to provide sound source location based on movement and position of the HMD in Thagadur.  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Li and Marks to incorporate tracking an object in the virtual environment (virtual screen) in which the sound would be emanating from the object in correlation to the head movement and position in order to focus on the sound source (character). The modification would provide the sound source of the character being looked at on the virtual screen in the virtual movie theater by a user wearing the HMD. The user can move his/her head to the location of the object or character of the sound source on the screen. The system would track the movement of the HMD in order to provide focused sound to the object on the screen. The sound of the character based on the point of view of the user would have the sound emanating from that direction and location. 
Antonellis discloses wherein multiple objects are on the movie screen and the sound could be heard from each of the objects (see fig. 2, 3-4, ¶ 0028, 0039-0040, 0042-0045. The movie which can be virtual could have characters on screen in which move about in a scene. Characters on the screen can be in different locations in which the sound emanating from the characters would be heard from the characters location on screen.).
The combination of Antonellis to Li, Marks and Thagadur would teach the multiple sound locations that is in empty space at locations on the screen in order to provide sound based on the location of the character on screen.
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Li, Marks and Thagadur to incorporate providing multiple sound locations on screen in association with multiple objects on the movie screen. The modification would provide the listener with audio of an object that is in VR empty space on the VR screen.  
	Sung teaches wherein the binaural sound is formed by stereo sound (see fig. 1-2, ¶ 0028). Thus the HMD device can provide the sound heard by the user in stereo sound from binaural sound.
	Thus the combination would provide Li, Marks, Thagadur and Antonellis with the feature of providing stereo sound from binaural sound.
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Li, Marks, Thagadur and Antonellis to incorporate providing stereo sound to locations on screen that don’t occupy a character. Therefore the combination of all references in modification would provide the feature function of providing sound to an empty space on the screen in a different audio format.   


7.	Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Li (9,396,588) in view of Thagadur Shivappa (US 2017/0295446) in further view of Marks et al. (US 2017/0269685, US Provisional 62/309,882) in further view of Antonellis et al. (US 2012/0062700).
	Regarding claim 24, Li and Marks do not teach the method of claim 21 further comprising: providing, with the HMD and to the listener, different locations in the movie VR that the listener can select to hear the sound as audial points-of-view with different SLPs that localize as the binaural sound.
Thagadur teaches providing, with the HMD and to the listener, different locations in the movie VR that the listener can select to hear the sound as audial points-of-view with different SLPs that localize as the binaural sound (see ¶ 0020, 0022, 0027-0028, 0036. The user with the HMD has the movement tracked in correlation with character on the virtual screen. The sound source would be a character of the movie on the virtual screen. Thus the movement of the HMD to the character location or position with provide sound source that is right in front of the user wearing the HMD. The virtual movie theater provides a virtual screen that would be displayed to a user wearing the HMD. The character is in the virtual world thus the character or sound object is not a tangible object in which can be touched by a user but a virtual object that is seen on the display of the HMD. The system is able to track the movement of the user wearing the HMD to a sound source at a location on the virtual screen. Thus the sound localization would be wherein the system is able to focus the sound pertaining to a character or object in the virtual world based on the movement or direction as to the character or object the user is focusing on. Thus the user wearing the HMD can move (change) positions (head positions) and focus on an object that is in front of the user. Thus the sound would change based on the user focus position. Thus being obvious to track a character moving from one point on a screen to another. The focus of the user on the object would provide sound of the character being tracked. Therefore the sound source could be a character in a movie in the virtual environment in which is shown on the display of the HMD.);
Thus the combination of Thagadur to Li and Marks would provide the tracking and sound orientation based on the sound object being tracked and focused on. Thus the system in the virtual world of Li and Marks would be able to provide sound source location based on movement and position of the HMD in Thagadur.  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Li and Marks to incorporate tracking an object in the virtual environment (virtual screen) in which the sound would be emanating from the object in correlation to the head movement and position in order to focus on the sound source (character). The modification would provide the sound source of the character being looked at on the virtual screen in the virtual movie theater by a user wearing the HMD. The user can move his/her head to the location of the object or character of the sound source on the screen. The system would track the movement of the HMD in order to provide focused sound to the object on the screen. The sound of the character based on the point of view of the user would have the sound emanating from that direction and location. 
Antonellis discloses wherein multiple objects are on the movie screen and the sound could be heard from each of the objects (see fig. 2, 3-4, ¶ 0028, 0039-0040, 0042-0045. The movie which can be virtual could have characters on screen in which move about in a scene. Characters on the screen can be in different locations in which the sound emanating from the characters would be heard from the characters location on screen.).
The combination of Antonellis to Li, Marks, and Thagadur would teach the multiple sound locations that is in empty space at locations on the screen in order to provide sound based on the location of the character on screen.
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Li, Marks and Thagadur to incorporate providing multiple sound locations on screen in association with multiple objects on the movie screen. The modification would provide the listener with audio of an object that is in VR empty space on the VR screen.  






8.	Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Li (9,396,588) in view of Thagadur Shivappa (US 2017/0295446) in further view of Marks et al. (US 2017/0269685, US Provisional 62/309,882) in further view of Zahn et al. (US 2018/0034867).
	Regarding claim 25, Li, Thagadur and Marks do not teach the method of claim 21 further comprising: displaying, with the HMD, a visual indication on a character in the movie in VR to indicate to the listener that the character is currently selected as an audial viewpoint for the sound.
	Zhan teaches displaying, with the HMD, a visual indication on a character in the movie in VR to indicate to the listener that the character is currently selected as an audial viewpoint for the sound (see fig. 3-4, ¶ 0054. The system permits a user wearing the HMD to gaze to an avatar or character in which an indication on the HMD would provide the user that he/she has selected that character or avatar. Thus communication or audio can be heard from that character or avatar at that the point of view.). 
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Li, Thagadur and Marks to incorporate HMD view point indication of sound in correlation with an object or character from the HMD gazing view. The modification would provide a user with the ability to select an object to be heard and indicate that he object has been select by the user on the HMD display.    



9.	Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Li (9,396,588) in view of Thagadur Shivappa (US 2017/0295446) in further view of Marks et al. (US 2017/0269685, US Provisional 62/309,882) in further view of Van Hoff et al. (US 9,363,569). 
Regarding claim 26, Li, Marks, Thagadur do not teach the method of claim 21 further comprising: processing, with the one or more processors in the HMD worn by the listener, the sound of the movie in VR so the sound localizes as the binaural sound behind a head of the character in the movie in VR and behind a head of the listener.
	Van Hoff teaches processing, with the one or more processors in the HMD worn by the listener, the sound of the movie in VR so the sound localizes as the binaural sound behind a head of the character in the movie in VR and behind a head of the listener (see col. 24, lines 21-47. A sound can emanate from behind the user in VR environment. Thus the user can hear a sound from behind him/her.).
	The combination of Van Hoff to Li, Marks and Thagadur would provide realism of sound as the sounds are produced around the user. Thus the user can hear sounds from behind him/her even without having direct focus on the object. 
It would have been oblivious to one of ordinary skill in the art at the time the invention was made to modify Li, Marks and Thagadur to incorporate providing sound around the user in a VR environment. The modification would provide the user with sound would be around him/her while the user is facing forward. Thus the empty space is just sound being directed towards the user. 
	

10.	Claim 27, 29, 30, 32 are rejected under 35 U.S.C. 103 as being unpatentable over Li (9,396,588) in view of Thagadur Shivappa (US 2017/0295446) in further view of Marks et al. (US 2017/0269685, US Provisional 62/309,882).
	Regarding claim 27, Li, and Thagadur do not teach the method of claim 21 further comprising: processing, with the one or more processors in the HMD worn by the listener, the sound of the movie in VR so the sound localizes as the binaural sound to originate from a VR character in the movie in VR that is speaking to the listener appearing as the character in the movie in VR.
	Marks teaches processing, with the one or more processors in the HMD worn by the listener, the sound of the movie in VR so the sound localizes as the binaural sound to originate from a VR character in the movie in VR that is speaking to the listener appearing as the character in the movie in VR (see ¶ 0063-0064, 0112-0113. The system permits a user wearing the HMD to see and listen in a first person point of view, thus the sound being generated within the VR will be relative to the position of the HMD player. Thus the system would permit the user to hear like they were in the actual scene.). 
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Li and Thagadur to incorporate HMD system to permit the user to feel like they were part of the scene in a movie. The modification would provide a user with the ability to hear the movie like they were in the scene of the movie.     



	Regarding claim 29, Li and Marks do not teach the method of claim 28 further comprising: processing the sound of the VR movie to externally localize to the listener as the 3D sound that originates from a fixed location within the VR movie as the character moves within the VR movie such that the 3D sound continues to originate from the fixed location in the VR movie as the character moves to different locations with respect to the fixed location in the VR movie.
Thagadur teaches processing the sound of the VR movie to externally localize to the listener as the 3D sound that originates from a fixed location within the VR movie as the character moves within the VR movie such that the 3D sound continues to originate from the fixed location in the VR movie as the character moves to different locations with respect to the fixed location in the VR movie (see ¶ 0020, 0022, 0027-0028, 0036. The user with the HMD has the movement tracked in correlation with character on the virtual screen. The sound source would be a character of the movie on the virtual screen. Thus the movement of the HMD to the character location or position with provide sound source that is right in front of the user wearing the HMD. The virtual movie theater provides a virtual screen that would be displayed to a user wearing the HMD. The character is in the virtual world thus the character or sound object is not a tangible object in which can be touched by a user but a virtual object that is seen on the display of the HMD. The system is able to track the movement of the user wearing the HMD to a sound source at a location on the virtual screen. Thus the sound localization would be wherein the system is able to focus the sound pertaining to a character or object in the virtual world based on the movement or direction as to the character or object the user is focusing on. Thus the user wearing the HMD can move (change) positions (head positions) and focus on an object that is in front of the user. Thus the sound would change based on the user focus position. Thus being obvious to track a character moving from one point on a screen to another. The focus of the user on the object would provide sound of the character being tracked. Therefore the sound source could be a character in a movie in the virtual environment in which is shown on the display of the HMD.);
Thus the combination of Thagadur to Li and Marks would provide the tracking and sound orientation based on the sound object being tracked and focused on. Thus the system in the virtual world of Li and Marks would be able to provide sound source location based on movement and position of the HMD in Thagadur.  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Li and Marks to incorporate tracking an object in the virtual environment (virtual screen) in which the sound would be emanating from the object in correlation to the head movement and position in order to focus on the sound source (character). The modification would provide the sound source of the character being looked at on the virtual screen in the virtual movie theater by a user wearing the HMD. The user can move his/her head to the location of the object or character of the sound source on the screen. The system would track the movement of the HMD in order to provide focused sound to the object on the screen. The sound of the character based on the point of view of the user would have the sound emanating from that direction and location. 

Regarding claim 30, Li, Marks do not teach the method of claim 28 further comprising: processing the sound of the VR movie with the different pairs of HRTFs to maintain the SLP at a location of a talking character in the VR movie while the talking character moves to different locations in the VR movie and the head of the listener moves.
Thagadur teaches processing the sound of the VR movie with the different pairs of HRTFs to maintain the SLP at a location of a talking character in the VR movie while the talking character moves to different locations in the VR movie and the head of the listener moves (see ¶ 0020, 0022, 0027-0028, 0036. The user with the HMD has the movement tracked in correlation with character on the virtual screen. The sound source would be a character of the movie on the virtual screen. Thus the movement of the HMD to the character location or position with provide sound source that is right in front of the user wearing the HMD. The virtual movie theater provides a virtual screen that would be displayed to a user wearing the HMD. The character is in the virtual world thus the character or sound object is not a tangible object in which can be touched by a user but a virtual object that is seen on the display of the HMD. The system is able to track the movement of the user wearing the HMD to a sound source at a location on the virtual screen. Thus the sound localization would be wherein the system is able to focus the sound pertaining to a character or object in the virtual world based on the movement or direction as to the character or object the user is focusing on. Thus the user wearing the HMD can move (change) positions (head positions) and focus on an object that is in front of the user. Thus the sound would change based on the user focus position. Thus being obvious to track a character moving from one point on a screen to another. The focus of the user on the object would provide sound of the character being tracked. Therefore the sound source could be a character in a movie in the virtual environment in which is shown on the display of the HMD.);
Thus the combination of Thagadur to Li, Marks would provide the tracking and sound orientation based on the sound object being tracked and focused on. Thus the system in the virtual world of Li, Marks would be able to provide sound source location based on movement and position of the HMD in Thagadur.  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Li, Marks to incorporate tracking an object in the virtual environment (virtual screen) in which the sound would be emanating from the object in correlation to the head movement and position in order to focus on the sound source (character). The modification would provide the sound source of the character being looked at on the virtual screen in the virtual movie theater by a user wearing the HMD. The user can move his/her head to the location of the object or character of the sound source on the screen. The system would track the movement of the HMD in order to provide focused sound to the object on the screen. The sound of the character based on the point of view of the user would have the sound emanating from that direction and location. 


Regarding claim 32, Li, Marks do not teach the method of claim 28 further comprising: tracking the head orientations of the listener with respect to a virtual image of a character that appears in the VR movie; and processing the sound of the VR movie so the SLP of the 3D sound continues to originate from the virtual image of the character as the virtual image of the character moves to different locations in the VR movie.
Thagadur teaches tracking the head orientations of the listener with respect to a virtual image of a character that appears in the VR movie; and processing the sound of the VR movie so the SLP of the 3D sound continues to originate from the virtual image of the character as the virtual image of the character moves to different locations in the VR movie (see ¶ 0020, 0022, 0027-0028, 0036. The user with the HMD has the movement tracked in correlation with character on the virtual screen. The sound source would be a character of the movie on the virtual screen. Thus the movement of the HMD to the character location or position with provide sound source that is right in front of the user wearing the HMD. The virtual movie theater provides a virtual screen that would be displayed to a user wearing the HMD. The character is in the virtual world thus the character or sound object is not a tangible object in which can be touched by a user but a virtual object that is seen on the display of the HMD. The system is able to track the movement of the user wearing the HMD to a sound source at a location on the virtual screen. Thus the sound localization would be wherein the system is able to focus the sound pertaining to a character or object in the virtual world based on the movement or direction as to the character or object the user is focusing on. Thus the user wearing the HMD can move (change) positions (head positions) and focus on an object that is in front of the user. Thus the sound would change based on the user focus position. Thus being obvious to track a character moving from one point on a screen to another. The focus of the user on the object would provide sound of the character being tracked. Therefore the sound source could be a character in a movie in the virtual environment in which is shown on the display of the HMD.);
Thus the combination of Thagadur to Li, Marks would provide the tracking and sound orientation based on the sound object being tracked and focused on. Thus the system in the virtual world of Li, Marks would be able to provide sound source location based on movement and position of the HMD in Thagadur.  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Li, Marks to incorporate tracking an object in the virtual environment (virtual screen) in which the sound would be emanating from the object in correlation to the head movement and position in order to focus on the sound source (character). The modification would provide the sound source of the character being looked at on the virtual screen in the virtual movie theater by a user wearing the HMD. The user can move his/her head to the location of the object or character of the sound source on the screen. The system would track the movement of the HMD in order to provide focused sound to the object on the screen. The sound of the character based on the point of view of the user would have the sound emanating from that direction and location. 





11.	Claim 31, 33, 34 is rejected under 35 U.S.C. 103 as being unpatentable over Li (9,396,588) in view of Thagadur Shivappa (US 2017/0295446) in further view of Marks et al. (US 2017/0269685, US Provisional 62/309,882) in further view of Van Hoff et al. (US 9,363,569). 
	Regarding claim 31, Li, Marks, Thagadur do not teach the method of claim 28 further comprising: providing, through speakers in the HMD, the 3D sound to the listener from a plurality of different locations in empty space that occur around a head of the listener so the listener hears the 3D sound at the different locations as if the listener were the character in the VR movie.
	Van Hoff teaches providing, through speakers in the HMD, the 3D sound to the listener from a plurality of different locations in empty space that occur around a head of the listener so the listener hears the 3D sound at the different locations as if the listener were the character in the VR movie (see col. 24, lines 21-47. A sound can emanate from behind the user in VR environment. Thus the user can hear a sound from behind him/her.).
	The combination of Van Hoff to Li, Marks and Thagadur would provide realism of sound as the sounds are produced around the user. Thus the user can hear sounds from behind him/her even without having direct focus on the object. 
It would have been oblivious to one of ordinary skill in the art at the time the invention was made to modify Li, Marks and Thagadur to incorporate providing sound around the user in a VR environment. The modification would provide the user with sound would be around him/her while the user is facing forward. Thus the empty space is just sound being directed towards the user. 


	Regarding claim 33, Li, Marks and Thagadur do not teach the method of claim 28 further comprising: processing the sound such that a first sound externally localizes as the 3D sound with a first SLP in empty space at a first location in the VR movie that is in front of a head of the listener and such that a second sound externally localizes as the 3D sound with a second SLP in empty space at a second location in the VR movie that is behind the head of the listener.
	Van Hoff teaches processing the sound such that a first sound externally localizes as the 3D sound with a first SLP in empty space at a first location in the VR movie that is in front of a head of the listener and such that a second sound externally localizes as the 3D sound with a second SLP in empty space at a second location in the VR movie that is behind the head of the listener (see col. 24, lines 21-47. A sound can emanate from behind the user in VR environment. Thus the user can hear a sound from behind him/her.).
	The combination of Van Hoff to Li, Marks and Thagadur would provide realism of sound as the sounds are produced around the user. Thus the motivation would be to have the user hear sounds from behind him/her even without having direct focus on the object. 



Regarding claim 34, Li, Marks and Thagadur do not teach the method of claim 28 further comprising: processing the sound of the VR movie with the different pairs of HRTFs so the 3D sound externally localizes to originate from behind a head of the listener when the sound of the VR movie occurs behind a head of the character in the VR movie.
	Van Hoff teaches processing the sound of the VR movie with the different pairs of HRTFs so the 3D sound externally localizes to originate from behind a head of the listener when the sound of the VR movie occurs behind a head of the character in the VR movie (see col. 23, lines 65-col. 24, lines 12, 21-47. A sound can emanate from behind the user in VR environment. Thus the user can hear a sound from behind him/her. The system formats channels with the HRTF. Thus being obvious that the user could have updates of HRTF based on movement of the head in different angels.).
	The combination of Van Hoff to Li, Marks and Thagadur would provide realism of sound as the sounds are produced around the user. Thus the motivation would be to have the user hear sounds from behind him/her even without having direct focus on the object. 






12.	Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Li (9,396,588) in view of Thagadur Shivappa (US 2017/0295446) in further view of Marks et al. (US 2017/0269685, US Provisional 62/309,882) in further view of Kim et al. (US 2015/0138224) in further view of Redmann et al. (US 5,633,993).
 Regarding claim 36, Li, Thagadur, Marks and Kim do not teach the HMD of claim 35 wherein the processor further executes the instructions to determine a distance from where the listener is located in the VR movie as the character to the SLP in order to adjust a loudness of the sound emanating from the SLP based on the distance.
	Redmann teaches wherein the processor further executes the instructions to determine a distance from where the listener is located in the VR movie as the character to the SLP in order to adjust a loudness of the sound emanating from the SLP based on the distance (see Abstract, col. 10, line 66-col. 11, line 14. The system is able to calculate distance between the virtual object and the viewer. The calculations between the viewer and the virtual object are calculated in which adjustments to the sound are provided between the viewer and the virtual world.).
Thus the combination of Li, Thagadur, Marks  and Kim which teach the virtual theater and sound emanating from a sound source in the virtual world (Li, see fig. 15-16, col. 22, line 11-col. 23, line 43), (Thagadur see ¶ 0020, 0022, 0027-0028, 0036) with Redmann would provide the system to provide sound based on the distance and volume adjusting between virtual object and viewer. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Li, Thagadur, Marks and Kim to incorporate distance calculating and volume adjusting based on distance between virtual object and listener. The modification would provide a VR user with sound perception with adjusted volume between the user and the virtual object. 


13.	Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Li (9,396,588) in view of Thagadur Shivappa (US 2017/0295446) in further view of Marks et al. (US 2017/0269685, US Provisional 62/309,882) in further view of Kim et al. (US 2015/0138224) in further view of Antonellis et al. (US 2012/0062700).
Regarding claim 37, Li, Marks and Kim do not teach the HMD of claim 35 wherein the processor further executes the instructions to display a list of different characters in the VR movie that are available as audial points-of-view such that when the listener selects one of the different characters then the listener hears the sound from a point-of-view of the one of the different characters that the listener selected.
Thagadur teaches wherein the processor further executes the instructions to display a list of different characters in the VR movie that are available as audial points-of-view such that when the listener selects one of the different characters then the listener hears the sound from a point-of-view of the one of the different characters that the listener selected (see ¶ 0020, 0022, 0027-0028, 0036. The user with the HMD has the movement tracked in correlation with character on the virtual screen. The tracking would be angel based since the movement of the head is tracked based on trajectory. The sound source would be a character of the movie on the virtual screen. Thus the movement of the HMD to the character location or position with provide sound source that is right in front of the user wearing the HMD. The user with the HMD has the movement tracked in correlation with character on the virtual screen. The sound source would be a character of the movie on the virtual screen. Thus the movement of the HMD to the character location or position with provide sound source that is right in front of the user wearing the HMD. The virtual movie theater provides a virtual screen that would be displayed to a user wearing the HMD. The character is in the virtual world thus the character or sound object is not a tangible object in which can be touched by a user but a virtual object that is seen on the display of the HMD. The system is able to track the movement of the user wearing the HMD to a sound source at a location on the virtual screen. Thus the sound localization would be wherein the system is able to focus the sound pertaining to a character or object in the virtual world based on the movement or direction as to the character or object the user is focusing on. Thus the user wearing the HMD can move (change) positions (head positions) and focus on an object that is in front of the user. Thus the sound would change based on the user focus position. Thus being obvious to track a character moving from one point on a screen to another. The focus of the user on the object would provide sound of the character being tracked. Therefore the sound source could be a character in a movie in the virtual environment in which is shown on the display of the HMD.).
Thus the combination of Thagadur to Li, Marks and Kim would provide the tracking and sound orientation based on the sound object being tracked and focused on. Thus the system in the virtual world of Li and Marks would be able to provide sound source location based on movement and position of the HMD in Thagadur.  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Li, Marks and Kim to incorporate tracking an object in the virtual environment (virtual screen) in which the sound would be emanating from the object in correlation to the head movement and position in order to focus on the sound source (character). The modification would provide the sound source of the character being looked at on the virtual screen in the virtual movie theater by a user wearing the HMD. The user can move his/her head to the location of the object or character of the sound source on the screen. The system would track the movement of the HMD in order to provide focused sound to the object on the screen. The sound of the character based on the point of view of the user would have the sound emanating from that direction and location. 
Antonellis discloses wherein multiple objects are on the movie screen and the sound could be heard from each of the objects (see fig. 2, 3-4, ¶ 0028, 0039-0040, 0042-0045. The movie which can be virtual could have characters on screen in which move about in a scene. Characters on the screen can be in different locations in which the sound emanating from the characters would be heard from the characters location on screen. A character can be occluded by an object (wall or door) in which the sound would be still heard but the character not seen. Thus the sound (voice) can originate in empty space as the object is not seen by a viewer. Therefore the principle of occluding an object and still presenting sound can be arranged in games, virtual movies and other movie characteristics.).
The combination of Antonellis to Li, Marks, Thagadur and Kim  would teach the multiple sound locations that is in empty space at locations on the screen  and off screen in order to provide sound based on the location of the character on screen.
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Li, Marks, Thagadur and Kim to incorporate providing multiple sound locations on screen in association with multiple objects on the movie screen. The modification would provide the listener with audio of an object that is in VR empty space on the VR screen.  


14.	Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Li (9,396,588) in view of Thagadur Shivappa (US 2017/0295446) in further view of Marks et al. (US 2017/0269685, US Provisional 62/309,882) in further view of Kim et al. (US 2015/0138224).
	Regarding claim 38, Li, Thagadur and Kim do not teach the HMD of claim 35 wherein the processor further executes the instructions to maintain the SLP in empty space to originate from another character that speaks to the listener while the head of the listener while the head of the listener moves.
	Marks teaches wherein the processor further executes the instructions to maintain the SLP in empty space to originate from another character that speaks to the listener while the head of the listener while the head of the listener moves (see ¶ 0063-0064, 0112-0113. The system permits a user wearing the HMD to see and listen in a first person point of view, thus the sound being generated within the VR will be relative to the position of the HMD player. Thus the system would permit the user to hear like they were in the actual scene.). 
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Li, Thagadur and Kim to incorporate HMD system to permit the user to feel like they were part of the scene in a movie. The modification would provide a user with the ability to hear the movie like they were in the scene of the movie.     

15.	Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Li (9,396,588) in view of Thagadur Shivappa (US 2017/0295446) in further view of Marks et al. (US 2017/0269685, US Provisional 62/309,882) in further view of Kim et al. (US 2015/0138224) in further view of Redmann et al. (US 5,633,993).
	Regarding claim 39, Li, Marks and Kim do not teach the HMD of claim 35 wherein the processor further executes the instructions to determine an angle from the character that is the listener to the SLP and to select, based on the angle and the head orientations, 6the different HRTFs so the sound externally localizes as the binaural sound in empty space at SLP while the character moves in the VR movie.
	Redmann discloses determine an angle from the character that is the listener to the SLP (see Abstract, col. 10, line 66-col. 11, line 14. The system is able to calculate distance between the virtual object and the viewer.).
Thus the combination of Li, Marks, Thagadur and Kim which teach the virtual theater and sound emanating from a sound source in the virtual world (Li, see fig. 15-16, col. 22, line 11-col. 23, line 43), (Thagadur see ¶ 0020, 0022, 0027-0028, 0036) with Redmann would provide the system to provide sound based on the distance and volume adjusting between virtual object and viewer. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Li, Kim and Marks to incorporate distance calculating and volume adjusting based on distance between virtual object and listener. The modification would provide a VR user with sound perception with adjusted volume between the user and the virtual object. 
Thagadur teaches select, based on the angle and the head orientations, 6the different HRTFs so the sound externally localizes as the binaural sound in empty space at SLP while the character moves in the VR movie (see ¶ 0020, 0022, 0027-0028, 0036. The user with the HMD has the movement tracked in correlation with character on the virtual screen. The tracking would be angel based since the movement of the head is tracked based on trajectory. The sound source would be a character of the movie on the virtual screen. Thus the movement of the HMD to the character location or position with provide sound source that is right in front of the user wearing the HMD. The user with the HMD has the movement tracked in correlation with character on the virtual screen. The sound source would be a character of the movie on the virtual screen. Thus the movement of the HMD to the character location or position with provide sound source that is right in front of the user wearing the HMD. The virtual movie theater provides a virtual screen that would be displayed to a user wearing the HMD. The character is in the virtual world thus the character or sound object is not a tangible object in which can be touched by a user but a virtual object that is seen on the display of the HMD. The system is able to track the movement of the user wearing the HMD to a sound source at a location on the virtual screen. Thus the sound localization would be wherein the system is able to focus the sound pertaining to a character or object in the virtual world based on the movement or direction as to the character or object the user is focusing on. Thus the user wearing the HMD can move (change) positions (head positions) and focus on an object that is in front of the user. Thus the sound would change based on the user focus position. Thus being obvious to track a character moving from one point on a screen to another. The focus of the user on the object would provide sound of the character being tracked. Therefore the sound source could be a character in a movie in the virtual environment in which is shown on the display of the HMD.).
Thus the combination of Thagadur to Li, Marks, Kim and Redmann would provide the tracking and sound orientation based on the sound object being tracked and focused on. Thus the system in the virtual world of Li and Marks, Kim would be able to provide sound source location based on movement and position of the HMD in Thagadur.  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Li, Marks, Kim and Redmann to incorporate tracking an object in the virtual environment (virtual screen) in which the sound would be emanating from the object in correlation to the head movement and position in order to focus on the sound source (character). The modification would provide the sound source of the character being looked at on the virtual screen in the virtual movie theater by a user wearing the HMD. The user can move his/her head to the location of the object or character of the sound source on the screen. The system would track the movement of the HMD in order to provide focused sound to the object on the screen. The sound of the character based on the point of view of the user would have the sound emanating from that direction and location. 

16.	Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Li (9,396,588) in view of Thagadur Shivappa (US 2017/0295446) in further view of Marks et al. (US 2017/0269685, US Provisional 62/309,882) in further view of Kim et al. (US 2015/0138224) in further view of Guan et al. (US 2016/0104452) in view of Alexandrov (US 9,351,073) in further view of McGrath (US 6,718,042).
	Regarding claim 40, Li, Marks, Thagadur, Kim do not teach the HMD of claim 35 wherein the processor further executes the instructions to distinguish a voice of a narrator in the VR movie from a voice of a character in the movie by providing the voice of the narrator in stereo sound that internally localizes inside a head of the listener and the voice of the character as the 3D sound that externally localizes outside the head of the listener.
	Guan discloses having an audio mix in which have a spoken character (virtual reality) and sound effect (narrator) (see ¶ 0220-0221).
	McGrath discloses a binaural sound track in which the object or character could be tracked on the screen in association with the user head movement. The voice or sound emanating from the character would be in binaural sound (see col. 3, lines 40-65, col. 4, lines 7-25).
	Alexandrov discloses a movie with stereo sound effects which tracks the user head movement (see col. 8, lines 49-60).
	The combination of Guan, McGrath and Alexandrov would teach the claim limitation of “wherein the processor further executes the instructions to distinguish a voice of a narrator in the VR movie from a voice of a character in the movie by providing the voice of the narrator in stereo sound that internally localizes inside a head of the listener and the voice of the character as the 3D sound that externally localizes outside the head of the listener”.
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Li, Marks, Kim and Thagadur to incorporate two separate sounds in which would be provided to a user ears. The motivation would provide a narrator sound and a character sound to the user in two different sound formats.  

Conclusion
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAD MOHAMMED whose telephone number is (571)270-7253. The examiner can normally be reached 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASSAD MOHAMMED/Examiner, Art Unit 2651 

/DUC NGUYEN/Supervisory Patent Examiner, Art Unit 2651